It has been repeatedly ruled by this court that trial courts cannot be put in error for refusing special written instructions requested by the parties, in respect to the degree of conviction in the minds of the jury essential to establish an issue of fact, that are not expressed in the exact and appropriate language of the law, which is that they must be reasonably satisfied from the evidence.
Charge 10-a is faulty in this respect, and was refused without error. Birmingham Belt R. Co. v. Nelson, 216 Ala. 149,112 So. 422; Cain v. Skillin, 219 Ala. 228, 121 So. 521, 64 A.L.R. 1022; Alabama Lime  Stone Co. v. Adams, 218 Ala. 647,119 So. 853; Wallace v. Elliott, 220 Ala. 125, 124 So. 286.
The assignment predicated on the refusal of said charge is the only one argued and insisted upon, and the others must be treated as waived. Wright-Nave Contracting *Page 525 
Co. v. Alabama Fuel  Iron Co., 211 Ala. 89, 99 So. 728; Boyette v. Bradley, 211 Ala. 370, 100 So. 647.
Affirmed.
ANDERSON, C. J., and THOMAS and BOULDIN, JJ., concur.